DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims 1-9 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1-3 recites the limitation "the device".  It is unclear if the device is referring to one of each device of the virtual machine or another device.  

Claim 1 (similarly claims 5 and 9) recite: “work queue quantity information”.  It is unclear if quantity is referring to how many work queues are in each device or number of items within a work queue (i.e. requests).

Claim 1 (similarly claims 5 and 9) recite “the processing thread corresponding to the device”.  There is insufficient antecedent basis for this limitation in the claim.   Since processing threads are created corresponding to the each device, the examiner is unclear what thread “the processing thread” is referring to.

Claims 1 and 3 (similarly claims 5 and 7) recite “the work queue of the device”.  There is insufficient antecedent basis for this limitation in the claim.   

Claim 2 (similarly claim 6) recite: “the quantity of work queues”.  It is unclear if quantity is referring to how many work queues are in each device or number of items within a work queue (i.e. requests).

Claim 3 (similarly claim 7)  recite: “a processor utilization corresponding to the candidate quantity”.  It is unclear if “the candidate quantity” is referring each candidate quantity or another candidate quantity to determine a processor utilization.

Claim 3 (similarly claim 7) recite, creating processing threads… wherein the created processing thread is used…  The examiner is unclear which threads of created threads is “the created processing thread”.

Claim 3 (similarly claim 7) recite, creating processing threads… wherein the created processing thread is used…  The examiner is unclear which threads of created threads is “the created processing thread”.

Claims 3 and 4 (similarly claims 7 and 8) recite “the preset quantity”.  There is insufficient antecedent basis for this limitation in the claim.   

Claim 4 (similarly claim 8) recite “configuration quantity”.  The examiner is unclear what quantity configuration quantity is referring to.

Claim 4 (similarly claim 8) recite “the device type”.  The examiner is unclear which device the device type is referring to.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (Pub 20130247056) (hereafter Hattori) in view of Koch et al. (Pub 20120151472) (hereafter Koch).

As per claim 1, Hattori teaches:
A method for processing a request, comprising: 
acquiring, in response to start-up of a virtual machine, work queue quantity information of each device of the virtual machine, the work queue quantity information indicating a quantity of work queues of a device bound with a processing thread corresponding to the device of the virtual machine, the quantity being one or more; and ([Paragraph 17], The present invention is a virtual machine control method for operating the virtualization unit on a physical computer including a CPU, a memory, and a multi-queue I/O device containing one or more physical queues, and the method includes a first step for the virtualization unit to generate a virtual machine by assigning regions in the memory; a second step for the virtualization unit to 
creating, based on the work queue quantity information of the each device of the virtual machine, processing threads corresponding to the each device of the virtual machine respectively, the processing thread corresponding to the device of the virtual machine being used to process an access request for the device of the virtual machine in the work queue of the device bound with the processing thread. ([Paragraph 17], The present invention is a virtual machine control method for operating the virtualization unit on a physical computer including a CPU, a memory, and a multi-queue I/O device containing one or more physical queues, and the method includes a first step for the virtualization unit to generate a virtual machine by assigning regions in the memory; a second step for the virtualization unit to provide a virtual multi-queue I/O device containing one or more virtual queues in the virtual machine; a third step for the virtual machine to start using the virtual queues; [Paragraph 18], Moreover, the hypervisor installs a virtual multi-queue I/O device in the virtual machine so that the 
However, Hattori does not explicitly disclose processing thread(s)
Koch teaches processing thread(s) ([Paragraph 11], In addition, many self-virtualizing IO resources provide support for multiple hardware transmit and/or receive queues, which allows a device driver to balance outbound and inbound traffic between different queues as it sees fit…  [Paragraph 144], It will be appreciated that different numbers of transmit and/or receive queues used by a logical partition may be desirable in different embodiments. For example, it may be beneficial to allow a logical partition to assign different queues to different virtual processors or threads allocated to the logic partition, as doing so typically avoids contention between virtual queues at the partition level, and thus eliminates the need to lock virtual queues to protect them from access by other virtual processors or threads in a logical partition)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hattori wherein a device queue(s) is/are acquired/created in response to a startup of a virtual machine which includes queue quantity information and I/O requests (i.e. access requests) are 

As per claim 2, rejection of claim 1 is incorporated:
Hattori teaches wherein the quantity of work queues of the device bound with the processing thread corresponding to the device of the virtual machine, indicated by the work queue quantity information of the virtual machine, is a preset quantity corresponding to a device type of the device. ([Paragraph 17], The present invention is a virtual machine control method for operating the virtualization unit on a physical computer including a CPU, a memory, and a multi-queue I/O device containing one or more physical queues, and the method includes a first step for the virtualization unit to generate a virtual machine by assigning regions in the memory; a second step for the virtualization unit to provide a virtual multi-queue I/O device containing one or more virtual queues in the virtual machine; a third step for the virtual machine to start using the virtual queues; [Paragraph 18], Moreover, the hypervisor installs a virtual multi-queue I/O device in the virtual machine so that the second virtualization unit (Lv1 VMM) assigns each queue of the multi-queue NIC to the second virtual machine (sub-virtual machine), and allows direct access from each queue of I/O device to the memory within the sub-virtual machine. The present invention is therefore capable of avoiding implementation of software copying by the hypervisor and Lv1VMM, 
Koch teaches ([Paragraph 11], In addition, many self-virtualizing IO resources provide support for multiple hardware transmit and/or receive queues, which allows a device driver to balance outbound and inbound traffic between different queues as it sees fit…  [Paragraph 144], It will be appreciated that different numbers of transmit and/or receive queues used by a logical partition may be desirable in different embodiments. For example, it may be beneficial to allow a logical partition to assign different queues to different virtual processors or threads allocated to the logic partition, as doing so typically avoids contention between virtual queues at the partition level, and thus eliminates the need to lock virtual queues to protect them from access by other virtual processors or threads in a logical partition)

Claim(s) ** is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Koch and further in view of Gulati et al. (Pub 20150169341) (hereafter Gulati).

As per claim 3, rejection of claim 2 is incorporated:
However, Hattori and Koch do not explicitly disclose creating, for each candidate quantity for determining the preset quantity corresponding to the device type, processing threads corresponding to a device of the device type based on the candidate quantity; 
acquiring a processor utilization of the device under a preset test condition, and using the acquired processor utilization as a processor utilization corresponding to the candidate quantity, wherein the created processing thread is used to process an access request for the device in the work queue of the device under the preset test condition; and 
using the candidate quantity corresponding to the highest processor utilization as the preset quantity corresponding to the device type.
Gulati teaches creating, for each candidate quantity for determining the preset quantity corresponding to the device type, processing threads corresponding to a device of the device type based on the candidate quantity; 
acquiring a processor utilization of the device under a preset test condition, and using the acquired processor utilization as a processor utilization corresponding to the candidate quantity, wherein the created processing thread is used to process an access request for the device in the work queue of the device under the preset test condition; and 
using the candidate quantity corresponding to the highest processor utilization as the preset quantity corresponding to the device type. ([Paragraph 72], In some implementations, the hosts 202a-c may include other types of threads instead of or in addition to the virtual machines 204a-c. In these implementations, the storage 10 controllers 208a-c may allocate data store queues to each of the threads and monitor the size of the data store queues to ensure that IO performance requirements of the threads are met, e.g., as described above with reference to allocating and monitoring data store queues for virtual machines 204a-c.  [Paragraph 77], In some implementations, an administrator can perform an offline capacity planning experiment to determine the latency and throughput goals of a particular virtual machine by running a workload on a test setup.  [Paragraph 75], At 302, a storage 10 controller, e.g., one of the storage 10 controllers 208a-c of FIG. 2, obtains, for each of multiple virtual machines, a respective target latency and a respective expected quantity of operations per second. For example, the target latency and the expected quantity of operations per second for each virtual machine may be pre-determined by a system administrator or a user of the virtual machine.  [Paragraph 4], general, one aspect of the subject matter described in this document can be embodied in a technique that includes allocating a respective queue to each of a plurality of threads, wherein the queue is configured to queue data requests from the respective thread and for a first data store, determining, for each of a plurality of threads, a respective maximum quantity of pending requests for the thread, wherein a quantity of pending requests sent from the 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hattori and Koch wherein a device queue(s) is/are acquired/created in response to a startup of a virtual machine which includes queue quantity information, I/O requests (i.e. access requests) are place onto the queue that are processes by the threads of the virtual machine, into teachings of Gulati wherein candidate quantity corresponding to test condition are acquired based on processor utilization to process an access request, because this would enhance the teachings of Hattori and Koch wherein by determining a highest processor utilization to acquire a candidate quantity during a test condition allows enough resources to be allocated to ensure access requests can be processed based on worst case scenario (i.e. maximum pending requests).

As per claim 4, rejection of claim 3 is incorporated:
receiving a configuration instruction, wherein the configuration instruction includes a device type identifier and a configuration quantity, and the configuration instruction is generated based on a user's configuration operation; and 
using the configuration quantity as the preset quantity corresponding to the device type having the device type identifier. ([Paragraph 6], In the VMDq and SR-IOV the software operates the I/O by way of different interfaces. Rather than just a queue, the NIC must also provide a PCI configuration register for holding basic I/O device information. In the VMDq, the PCI configuration register is only one set and functions to provide just a plurality of queues. The SR-IOV on the other hand functions to provide plural sets of queue and a PCI configuration register. Each of these sets contains minimum functions called VF (Virtual Functions) for use as autonomous NIC. In the SR-IOV, the module controlling the entire I/O card including the VF is called a PF (Physical Function).  [Paragraph 70], The Lv1 VMM 40 creates the sub-virtual machines 50, assigns a portion of the virtual memory 400 or the virtual queue 420 to the sub-virtual machines 50, and provides a sub-virtual memory 500 and sub-virtual NIC510, and sub-virtual queue 520 configuring the sub-virtual NIC510.  [Paragraph 106], FIG. 15 is a flowchart showing an example of the overall processing implemented by the hypervisor 20. The hypervisor 20 starts processing when the power is turned on to the physical computer 10, and initializes each module within the hypervisor 20 in step S1000.  [Paragraph 107], In the following step S1010, the hypervisor 20 waits for an event such as instructions from the console 130 of the administrator, and in step S1020 calls up processing according to the event type that occurred.  [Paragraph 198], UI 

As per claim 5-8, these are apparatus claims corresponding to the method claims 1-4.  Therefore, rejected based on similar rationale.

As per claim 9, this is a non-transitory computer readable storage medium claim corresponding to method claim 1.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DONG U KIM/Primary Examiner, Art Unit 2196